JUSTICE McKINNON
specially concurs.
¶27 While I agree with the Court’s ultimate resolution, I am confused as to how we get there. It appears that we subject both orders to scrutiny; find the June 2, 2014 order deficient, Opinion, ¶ 11; apply harmless error review to the June 2, 2014 order, Opinion, ¶ 23, and then consider a combination of the previously declared deficient June 2, 2014 order with the June 5, 2014 order, Opinion, ¶ 20. Apart from the analysis being unsound, it is confusing and unnecessary.
¶28 Assuming that the District Court intended the June 2,2014 order to constitute its finds of fact and conclusions of law and was not merely a mechanism to move the Respondent to Warm Springs pending a subsequent, more detailed order, I agree with the State’s concession that the June 2,2014 order of commitment was deficient. This should be the end of the discussion concerning the June 2,2014 order. While it may be helpful to state that issuance of the June 2, 2014 order was perhaps procedurally irregular, our analysis should focus on whether the June 5,2014 order met the statutory requirements of § 53-21-127 (8)(a), MCA.
¶29 A review of the District Court’s June 5,2014 order demonstrates that the District Court provided sufficient, although bare-boned, factual findings and reasoning to support the order of commitment. Unfortunately, we must resort to the doctrine of implied findings to reach this conclusion. S.M., ¶¶ 27-28. Nevertheless, the District Court’s findings and reasoning are supported by the evidence produced during the commitment hearing.
¶30 I would affirm the District Court’s order of commitment on this rationale only.